Citation Nr: 1724589	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-19-055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to an increased rating for thoracic strain with elements of lumbar spine pain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 2000 to April 2001 and from May 2004 to November 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) which denied entitlement to service connection for headaches and granted service connection for PTSD, assigning a 30 percent evaluation, and recharacterized the service-connected thoracic strain to include elements of low back pain and continued the 10 percent evaluation.  Thereafter, in an August 2012 rating decision, the RO increased the rating to 20 percent for the service-connected lumbar spine disability, effective September 30, 2010.  

This case was previously before the Board in May 2013 where it was remanded for additional evidentiary development, and most recently in September 2015 where the Board denied the claim for an initial increased rating of 10 percent for a lumbar spine disability prior to September 30, 2010.  The matter has returned to the Board for appellate consideration.


FINDING OF FACT

In February 2017, the RO received a statement from the Veteran in which she expressed her desire to withdraw her claim for entitlement to an increased rating for thoracic strain with elements of lumbar spine pain, currently rated as 20 percent disabling.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to an increased rating for thoracic strain with elements of lumbar spine pain, currently rated as 20 percent disabling , have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Withdrawal of Appeal

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (d)(5); 38 C.F.R. § 20.202 (2016).  A substantive appeal may be withdrawn in writing and is effective when received by the RO prior to the appeal being transferred to the Board, or when received by the Board before it issues a final decision. 38 C.F.R. § 20.204 (b) (2016).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (a) (2016).

In this case, by a statement submitted in February 2017, prior to the issuance of a decision by the Board, the Veteran stated that she wished to withdraw her current appeal as to the issue of an increased rating for thoracic strain with elements of lumbar spine pain, currently rated as 20 percent disabling.  This was done in writing and expressly identified the issue withdrawn from the appeal.  See VA 21-4138 Statement in Support of Claim dated February 7, 2017.  

The Board does acknowledge that the Veteran's representative submitted a post-remand brief in May 2017 in response to the AOJ's November 2016 statement of the case in which an increased evaluation for the thoracic strain, in excess of 20 percent, was denied.  See Appellant's Post-Remand Brief dated May 30, 2017.  However, the appellant's brief fails to address the Veteran's February 2017 submitted statement and also does not indicate that she now wishes to continue her appeal for the already withdrawn claim.  See VA 21-4138 Statement in Support of Claim dated February 7, 2017.  As such, the Veteran's written statement was effective when received in February 2017, prior to the Board's issuance of a decision. 

Thus, there remain no allegations of errors of fact or law for appellate consideration with respect to this specific matter.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is therefore dismissed.


ORDER

The appeal of the issue of an increased rating for thoracic strain with elements of lumbar spine pain, currently rated as 20 percent disabling, is dismissed.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


